DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 12/28/2021. As directed by amendment: Claims 1-2, 4-6, 11-12, and 14-16 were amended. Claims 3, 7-10, 13, and 17-20 were not amended. Claims 21-22 were newly added. No claims were cancelled. Thus, Claims 1-22 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 11-17, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rossen et al (“Rossen”, US 20100082854) in view of Petker et al (“Petker”, US 20160086501).
Regarding Claim 1, Rossen teaches a system for redundant content communications, the system comprising: 
at least one server comprising (Fig. 1, elements {110, 140} par 13; The at least one server is the combination of the arbiter and the external system.): 
a batch layer (Fig. 1, element 120, par 13; The batch layer is the batch interface.); 
and a speed layer (Fig. 1, element 130, par 13; The speed layer is the real-time interface.), 
wherein the at least one server is configured to (Fig. 1, elements {110, 140} par 13; The at least one server is the combination of the arbiter and the external system.): 
receive an event stream comprising event data indicative of actions (Fig. 1, element {140, 150, 160}, par 13-14; The app process requests are events sent through a queue, thus forming an event stream. The requests (events) are indicative of application processes (actions).); 
classify the event data within the event stream as either for immediate processing or for batch processing (Fig. 1, element {110, 120, 130, 140, 150, 160}, par 13-14; Fig. 3, elements {350, 360, 370, 380, 390}, par 38-42; The app process requests are events sent through a queue, thus forming an event stream. The requests (events) are classified for either real-time (immediate) processing or for batch processing.); 
process the event data (Fig. 1, element {110, 140, 150, 160}, par 13-14; The app process requests are events sent through a queue, thus forming an event stream. The requests (events) are indicative of application processes (actions).); 
receive a content request (Fig. 1, element {140, 150, 160}, par 13-14; Fig. 3, element 310, par 38; The content request is one of the requests, which is also one of the events.); 
identify data relevant to the content request (Fig. 1, element {110, 120, 130, 140, 150, 160}, par 13-14; Fig. 3, elements {310, 350, 360, 370, 380, 390}, par 38-42; The app process requests are events sent through a queue, thus forming an event stream. The content request is one of the requests, which is also one of the events. The responses sent to real-time and batch requests are the data relevant to the content request.), 
wherein the data relevant to the content request comprises outputs of the speed layer and outputs of the batch layer (Fig. 1, element {110, 120, 130, 140, 150, 160}, par 13-14; Fig. 3, elements {350, 360, 370, 380, 390}, par 38-44; par 26-28; The app process requests are events sent through a queue, thus forming an event stream. The responses sent to real-time and batch requests are the data relevant to the content request. The responses of the real-time and batch requests are outputted from the real-time interface (speed layer) and the batch interface (batch layer).), 
wherein the outputs of the batch layer comprise a (file) (Fig. 1, element {110, 120, 130, 140, 150, 160, 170}, par 13-14; Fig. 3, elements {350, 360, 370, 380, 390}, par 38-44; par 26-28; The app process requests are events sent through a queue, thus forming an event stream. The responses sent to real-time and batch requests are the data relevant to the content request. The responses of the real-time and batch requests are outputted from the real-time interface (speed layer) and the batch interface (batch layer). The response outputted from the batch interface (batch layer) comprises a batch file.); 
select (responses) based on the data received from both the speed layer and the batch layer (Fig. 1, element {110, 120, 130, 140, 150, 160}, par 13-14; Fig. 3, elements {350, 360, 370, 380, 390}, par 38-44; par 26-30; The app process requests are events sent through a queue, thus forming an event stream. The responses sent to real-time and batch requests are the data relevant to the content request. The responses of the real-time and batch requests are outputted from the real-time interface (speed layer) and the batch interface (batch layer) and selected by the arbiter to be forwarded (provided) to the application processes.); 
and provide the selected (responses) (Fig. 1, element {110, 120, 130, 140, 150, 160}, par 13-14; Fig. 3, elements {350, 360, 370, 380, 390}, par 38-44; par 26-30; The app process requests are events sent through a queue, thus forming an event stream. The responses sent to real-time and batch requests are the data relevant to the content request. The responses of the real-time and batch requests are outputted from the real-time interface (speed layer) and the batch interface (batch layer) and selected by the arbiter to be forwarded (provided) to the application processes.).  
Rossen does not explicitly teach a memory comprising: an asset database comprising a plurality of package-data assets; and a model database comprising a plurality of statistical models; user actions; user model; a package-data asset; package-data asset.
Petker teaches a memory comprising: an asset database comprising a plurality of package-data assets (Fig. 2, element 52, par 75; The asset database is the database 52. The package-data assets are content objects.); 
and a model database comprising a plurality of statistical models (Fig. 1, element, elements {34-35}, par 58; The model database is one of the relational databases 34. The statistical models are content objects and host data about the courses offered.); 
user actions (par 9; par 22);
user model (par 74; Fig. 1, elements {34-35}, par 58; The model database is one of the relational databases 34. The statistical models are content objects and host data about the courses offered. The user model is an assessment-related content object relevant to users such as grades.);
a package-data asset (Fig. 2, element 52, par 75; The asset database is the database 52. The package-data assets are content objects.);
package-data asset (Fig. 2, element 52, par 75; The asset database is the database 52. The package-data assets are content objects.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rossen with the SQL database of Petker because SQL is a standardized language which allows for large amounts of data to be retrieved quickly and efficiently.
Regarding Claim 2, Rossen and Petker teach the system of claim 1.
Rossen further teaches wherein the event data is classified by a data ingestion interface (Fig. 1, element {110, 120, 130, 140, 150, 160}, par 13-14; Fig. 3, elements {350, 360, 370, 380, 390}, par 38-42; The app process requests are events sent through a queue, thus forming an event stream. The requests (events) are classified for either real-time (immediate) processing or for batch processing. The data ingestion interface is the arbiter 110.)
Regarding Claim 3, Rossen and Petker teach the system of claim 2.
Rossen further teaches wherein the data ingestion interface formats the event data for immediate processing and the event data for batch processing (Fig. 1, element {110, 120, 130, 140, 150, 160}, par 13-14; Fig. 2, elements {180, 240}, par 26-28; Fig. 3, elements {350, 360, 370, 380, 390}, par 38-42; The app process requests are events sent through a queue, thus forming an event stream. The requests (events) are classified for either real-time (immediate) processing or for batch processing. The data ingestion interface is the arbiter 110. The request (event) data is formatted by the request formatter 180 or the batch request formatter 240.).  
Regarding Claim 4, Rossen and Petker teach the system of claim 1.
	Rossen further teaches wherein classifying the event data comprises: identifying, from within the event stream, the event data for immediate processing (Fig. 1, element {110, 120, 130, 140, 150, 160}, par 13-14; Fig. 2, elements {180, 240}, par 26-28; Fig. 3, elements {350, 360, 370, 380, 390}, par 38-42; The app process requests are events sent through a queue, thus forming an event stream. The requests (events) are classified for either real-time (immediate) processing or for batch processing.); 
and generating, from the event stream data a first set of data for batch processing (Fig. 1, element {110, 120, 130, 140, 150, 160, 170}, par 13-14; Fig. 2, elements {180, 240}, par 26-28; Fig. 3, elements {350, 360, 370, 380, 390}, par 38-42; The app process requests are events sent through a queue, thus forming an event stream. The requests (events) are classified for either real-time (immediate) processing or for batch processing. The constructed batch file is the first set of data for batch processing.).  
Regarding Claim 5, Rossen and Petker teach the system of claim 4.
Rossen further teaches wherein classifying the event data further comprises identifying from within the event stream, linked events (Fig. 1, element {110, 120, 130, 140, 150, 160, 170}, par 13-14; Fig. 2, elements {180, 220, 240}, par 26-28; Fig. 3, elements {350, 360, 370, 380, 390}, par 38-42; The app process requests are events sent through a queue, thus forming an event stream. The requests (events) are classified for either real-time (immediate) processing or for batch processing. The constructed batch file comprises requests (events) that are linked together by the aggregator 220.); 
and grouping linked events (Fig. 1, element {110, 120, 130, 140, 150, 160, 170}, par 13-14; Fig. 2, elements {180, 220, 240}, par 26-28; Fig. 3, elements {350, 360, 370, 380, 390}, par 38-42; The app process requests are events sent through a queue, thus forming an event stream. The requests (events) are classified for either real-time (immediate) processing or for batch processing. Requests (events) are linked together by the aggregator 220. The linked events are grouped into the batch file 170.).  
Regarding Claim 6, Rossen and Petker teach the system of claim 4.
Rossen further teaches wherein processing event data comprises: processing of the event data for immediate processing with the speed layer (Fig. 1, element {110, 120, 130, 140, 150, 160, 170}, par 13-14; Fig. 2, elements {180, 240}, par 26-28; Fig. 3, elements {350, 360, 370, 380, 390}, par 38-42; The app process requests are events sent through a queue, thus forming an event stream. The requests (events) are classified and processed for either real-time (immediate) processing or for batch processing.); 
and storing the first data set for batch processing (Fig. 1, element {110, 120, 130, 140, 150, 160, 170}, par 13-14; Fig. 2, elements {180, 240}, par 26-28; Fig. 3, elements {350, 360, 370, 380, 390}, par 38-42; The app process requests are events sent through a queue, thus forming an event stream. The requests (events) are classified for either real-time (immediate) processing or for batch processing. The constructed batch file is the first set of data for batch processing. The first set of data is stored in the batch file.).
Regarding Claim 7, Rossen and Petker teach the system of claim 1.
wherein processing event data comprises: processing of the events for immediate processing with the speed layer (Fig. 1, element {110, 120, 130, 140, 150, 160, 170}, par 13-14; Fig. 2, elements {180, 240}, par 26-28; Fig. 3, elements {350, 360, 370, 380, 390}, par 38-42; The app process requests are events sent through a queue, thus forming an event stream. The requests (events) are classified and processed for either real-time (immediate) processing or for batch processing.); 
and storing the first data set for batch processing (Fig. 1, element {110, 120, 130, 140, 150, 160, 170}, par 13-14; Fig. 2, elements {180, 240}, par 26-28; Fig. 3, elements {350, 360, 370, 380, 390}, par 38-42; The app process requests are events sent through a queue, thus forming an event stream. The requests (events) are classified for either real-time (immediate) processing or for batch processing. The constructed batch file is the first set of data for batch processing. The first set of data is stored in the batch file.).
	Regarding Claim 9, Rossen and Petker teach the system of claim 1.
Rossen further teaches associated with the content request (Fig. 1, element {140, 150, 160}, par 13-14; Fig. 3, element 310, par 38; The content request is one of the requests, which is also one of the events.).  
Rossen does not explicitly teach wherein the user model identifies a mastery level of a user.
Petker teaches wherein the user model identifies a mastery level of a user (par 74; Fig. 1, element, elements {34-35}, par 58; The model database is one of the relational databases 34. The statistical models are content objects and host data about the courses offered. The user model is an assessment-related content object relevant to users such as grades. Grades identify a mastery level of a user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rossen with the SQL database of Petker because SQL is a standardized language which allows for large amounts of data to be retrieved quickly and efficiently.
Regarding Claim 11, Claim 11 can be rejected with the same reasoning as Claim 1.
Regarding Claim 12, Claim 12 can be rejected with the same reasoning as Claim 2.
Regarding Claim 13, Claim 13 can be rejected with the same reasoning as Claim 3.
Regarding Claim 14, Claim 14 can be rejected with the same reasoning as Claim 4.
Regarding Claim 15, Claim 15 can be rejected with the same reasoning as Claim 5.
Regarding Claim 16, Claim 16 can be rejected with the same reasoning as Claim 6.
Regarding Claim 17, Claim 17 can be rejected with the same reasoning as Claim 7.
Regarding Claim 19, Claim 19 can be rejected with the same reasoning as Claim 9.
Regarding Claim 21, Rossen and Petker teach the system of claim 1.
Rossen further teaches wherein to classify the event data as either for immediate processing or for batch processing, the at least one server is configured to: classify the event data based on one or more attributes of the event data (Fig. 1, element {110, 120, 130, 140, 150, 160}, par 13-14; Fig. 3, elements {350, 360, 370, 380, 390}, par 38-42; The app process requests are events sent through a queue, thus forming an event stream. The requests (events) are classified for either real-time (immediate) processing or for batch processing. The attribute is the average processing time of the request (event).).  	Regarding Claim 22, Claim 22 can be rejected with the same reasoning as Claim 21.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rossen et in view of Petker and in further view of Ding et al (US “20170201606”).
Regarding Claim 8, Rossen and Petker teach the system of claim 1.
	Rossen and Petker do not explicitly teach wherein the event stream is received from an activity stream API.  
Ding teaches wherein the event stream is received from an activity stream API (par 107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rossen and Petker with the event stream APIs of Ding because it provides additional monitoring and logging of system data (Ding; par 107) which further allows for system administrators to check the monitored data and logs in case there is an error in the system.  
Regarding Claim 18, Claim 18 can be rejected with the same reasoning as Claim 8.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rossen et in view of Petker and in further view of Hoyer et al (US “20190116046”).
	Regarding Claim 10, Rossen and Petker teach the system of claim 1.
Rossen further teaches wherein the output of the batch layer is provided (after) performing of batch processing of the received event data classified for batch processing (Fig. 1, element {110, 120, 130, 140, 150, 160, 170}, par 13-14; Fig. 3, elements {350, 360, 370, 380, 390}, par 38-44; par 26-28; The app process requests are events sent through a queue, thus forming an event stream. The requests (events) are classified for either real-time (immediate) processing or for batch processing. The responses of the real-time and batch requests are outputted from the real-time interface (speed layer) and the batch interface (batch layer).).  
Rossen and Petker do not explicitly teach wherein the output is provided before performing of processing.
Hoyer teaches wherein the output is provided before performing of processing (par 71; The response is the output, which is provided before processing the rest of the data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rossen and Petker with the validation of Hoyer because it improves data integrity and security by ensuring that the data of the response message is correct and not tampered with.
Regarding Claim 20, Claim 20 can be rejected with the same reasoning as Claim 10.
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: First, Applicant respectfully submits that the combination of Rossen in view of Petker does not disclose, teach, or suggest "event data indicative of user actions" of claim 1. The FAI Office Action equates "application processes" of Rossen with "user actions" of claim 1. However, as shown in FIG. 1 of Rossen below, the application processes 150 of Rossen process individual requests and provide the requests to be placed in a queue 160 for the external system 140, which includes a real-time interface 130 and a batch interface 120.1 That is, the application processes are processing modules or transporting modules that cannot be . 
Examiner’s Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Rossen is relied upon to teach receive an event stream comprising event data indicative of actions (Fig. 1, element {140, 150, 160}, par 13-14; The app process requests are events sent through a queue, thus forming an event stream. The requests (events) are indicative of application processes (actions).).
Petker is relied upon to teach user actions (par 9; par 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rossen with the SQL database of Petker because SQL is a standardized language which allows for large amounts of data to be retrieved quickly and efficiently.
The combination of Rossen modified by Petker produces receive an event stream comprising event data indicative of user actions.

Argument 2: Second, Applicant respectfully submits that the combination of Rossen in view of Petker does not disclose, teach, or suggest the "event data" and "content request" of claim 1. The FAI Office Action indicates that "requests" of Rossen are equated with both the "event data" and the 1 ¶¶[0014] and [0026] of Rossen. "content request" of claim 1. However, the event data and the content request are two distinctly recited elements, and different meanings attach to different words when construing claim language.2 That is, "event data" of claim 1, which indicative of user actions, has a different meaning from "content request" of claim 1. Since "event data" and "content request" are two distinct elements, "requests" of Rossen may not be equated to both features. Petker does not cure the deficiencies of Rossen because Petker does not disclose event data indicative of user actions to be classified for immediate processing or for batch processing. Accordingly, the combination of Rossen in view of Petker does not disclose, teach, or suggest "event data" and "content request" of claim 1. 
Examiner’s Response: The claims as they are currently written do not explicitly differentiate the content request and the event data. Further, the content request can be part of the event data. In this case, the content request is one of the requests, which is also one of the events as shown in Fig. 1, element {140, 150, 160}, par 13-14 and Fig. 3, elements {350, 360, 370, 380, 390}, par 38-42 of Rossen.
Argument 3: In Rossen, the arbiter chooses the real-time interface or the batch interface for a request based on the average processing time of using the real-time interface or the batch interface. Thus, if the average time for processing using the real-time interface is 5 Contrary to Rossen, claim 21 recites classifying the event data based on one or more attributes of the same event data. Accordingly, Rossen does not disclose, teach, or suggest "classify the event data based on one or more attributes of the event data" of claim 21. The other cited references do not classify real-time processing from batch processing and, accordingly, do not remedy the shortfall of Rossen. 
Examiner’s Response: Rossen teaches wherein to classify the event data as either for immediate processing or for batch processing, the at least one server is configured to: classify the event data based on one or more attributes of the event data (Fig. 1, element {110, 120, 130, 140, 150, 160}, par 13-14; Fig. 3, elements {350, 360, 370, 380, 390}, par 38-42; The app process requests are events sent through a queue, thus forming an event stream. The requests (events) are classified for either real-time (immediate) processing or for batch processing. The attribute is the average processing time of the request (event).).  
The claims do not specify classifying the event data based on one or more attributes of the same event data.
Further, the average processing time of the request is still pertaining to the same request as received in step 310 in Rossen. The average time may be calculated based on past requests, but it is still an attribute of the current request.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bhatia et al (US 20080242290), Abstract - The invention includes a method and apparatus for providing content to user terminals. A method includes identifying a request for content from a user terminal, obtaining a network selection parameter for the content request, selecting, using the network selection parameter, a wireless network over which to propagate the requested content, and propagating the requested content toward the user terminal using the selected wireless network. The selected wireless network may be a unicast wireless network or a broadcast wireless network. 
Wang (US 20160055244), Abstract - Methods, systems, and apparatus, including computer programs encoded on computer storage media, for an audience of network devices. One of the methods includes receiving information from a source, the information associated with a device identifier. The method includes determining, based on the device identifier, a unique user identifier, wherein the unique user identifier identifies a user independent of 
Kannan (US 20150095154), Abstract - A device, system, memory device, and method may variously include or utilize a processor and an electronic storage. The electronic storage is configured to store social network content items, the content items including at least one sponsored content item and at least one unsponsored content item. The processor is configured to receive a request for a social network content item for display in a newsfeed of a social network interface, the newsfeed including positions, at least one of the positions being a sponsored content position, identify a content item for display in the newsfeed based, at least in part, on the request, determine a sponsored content status of the content item as identified, and cause the content item to be displayed in the sponsored content position of the newsfeed based, at least in part, on the sponsored content status being indicative of the content item being a sponsored content item.
Twardowski et al, Multi-agent architecture for real-time Big Data processing, 2014, IEEE, 5 pages (Year: 2014), Abstract - The paper describes the architecture for processing of Big Data in real-time based on multi-agent system paradigms. The overall approach to processing of offline and online data is presented. Possible applications of the architecture .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444